J-A20037-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                 :        IN THE SUPERIOR COURT OF
                                             :              PENNSYLVANIA
             v.                              :
                                             :
JAMES PUORRO,                                :
                                             :
                  Appellant                  :             No. 1657 WDA 2015

    Appeal from the Judgment of Sentence entered September 30, 2015
             in the Court of Common Pleas of Allegheny County,
             Criminal Division, No(s): CP-02-SA-0001328-2015

BEFORE: BOWES, STABILE and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                            FILED AUGUST 22, 2016

     James Puorro (“Puorro”) appeals, pro se, from the judgment of

sentence     imposed   following   his   conviction   of   two   violations   of   the

Pennsylvania Dog Law. See 3 P.S. §§ 459-305(a)(3); 459-502-A(a)(1)(ii).

We affirm.

     On April 23, 2015, Officer Craig Cummings (“Officer Cummings”) of

the Springdale Township Police Department was dispatched to Greg

Vansach’s (“Vansach”) home in Springdale Township.               Vansach lives next

door to Puorro. Vansach led Officer Cummings to his backyard, where his

Pomeranian, Benny, was lying dead. Vansach told Officer Cummings that he

witnessed one of Puorro’s dogs holding Benny in its mouth, and that the dog

had killed Benny. Officer Cummings spoke with Puorro, who stated that one

of Puorro’s dogs had escaped from his yard and killed Benny. Puorro was
J-A20037-16


subsequently cited for two violations of the Pennsylvania Dog Law: Unlawful

Confinement and Control and Harboring a Dangerous Dog.

     Puorro challenged the citations, and appeared, pro se, for a summary

appeal hearing before the Honorable Robert C. Gallo (“Judge Gallo”) on

September 30, 2015. Judge Gallo found Puorro guilty of both violations and

imposed a $600 fine and additional costs. On October 22, 2015, Puorro filed

a timely Notice of Appeal. Judge Gallo entered an Order directing Puorro to

file a Pa.R.A.P. 1925(b) concise statement of matters complained of on

appeal. Puorro did not comply.

     It is well-settled that a pro se appellant is not entitled to any

advantage due to their lack of legal training, and must comply with the

Pennsylvania Rules of Appellate Procedure.        See Commonwealth v.

Adams, 882 A.2d 496, 497-98 (Pa. Super. 2005); see also id. at 498

(stating that “any person choosing to represent himself in a legal proceeding

must, to a reasonable extent, assume that his lack of expertise and legal

training will be his undoing.”). Thus, because he failed to comply with the

trial court’s Order directing him to file a concise statement, Puorro has

waived his opportunity to have this Court consider his issues on appeal. See

Pa.R.A.P. 1925(b)(4)(vii); Commonwealth v. Lord, 719 A.2d 306, 309 (Pa.

1998) (stating that “issues have been considered waived where no 1925(b)

statement was filed or where an issue was not included in a filed

statement.”).



                                 -2-
J-A20037-16


     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/22/2016




                               -3-